17-1658
    Bukowski v. Spinner


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 19th day of January, two thousand eighteen.

    PRESENT:
                DENNIS JACOBS,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    JOYELLE BUKOWSKI,

                            Plaintiff-Appellant,

                      v.                                                  17-1658

    JEFFREY ARLEN SPINNER, Family Judge,
    Court of State of New York, MARY BETH
    DANIELS, Law Guardian, JOANNE
    MERRIHUE, PHILIP J. CASTROVINCI,
    Attorney for Adam Saylor, DENNIS M.
    BROWN, Attorney, Suffolk County, LORI
    TOWNS, KATHLEEN TURNER, ADAM
    SAYLOR,

                      Defendants-Appellees.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                Joyelle Bukowski, pro se, Coram,
                                                            NY.
FOR DEFENDANTS-APPELLEES:

JEFFEREY A. SPINNER                                           DAVID LAWRENCE III (Barbara D.
                                                              Underwood, Solicitor General, and
                                                              Andrew W. Amend, Senior Assistant
                                                              Solicitor General, on the brief), for
                                                              Eric T. Schneiderman, Attorney
                                                              General of the State of New York,
                                                              New York, NY.

MARY BETH DANIELS                                             MATTHEW K. FLANAGAN, Catalano
                                                              Gallardo & Petropoulous, LLP,
                                                              Jericho, NY.

JOANNE MERRIHUE, DENNIS M.                                    Brian C. Mitchell, Assistant
BROWN, LORI TOWNS, KATHLEEN                                   County Attorney, for Dennis
TURNER                                                        M. Brown, Suffolk County
                                                              Attorney, Hauppauge, NY.

PHILLIP J. CASTROVINCI                                        Phillip J. Castrovinci, Esq., pro se,
                                                              Smithtown, NY.

ADAM SAYLOR                                                   Adam Saylor, pro se, Lake Grove,
                                                              NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Seybert, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Joyelle Bukowski, pro se, filed an action under 42 U.S.C. § 1983 against a state family
court judge, her child’s law guardian, an attorney for New York Child Protective Services
(“CPS”), three CPS workers, the father of her child, and the father’s attorney, arguing that she
suffered various constitutional injuries arising from temporary state-court orders related to her
custody and visitation rights. The district court sua sponte dismissed Bukowski’s complaint
(without leave to amend) under both the domestic-relations exception to federal subject-matter
jurisdiction and the Rooker-Feldman doctrine. See Fed. R. Civ. P. 12(h)(3). Bukowski appeals.
We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
the issues presented for review.

        1. We review the district court’s dismissal of Bukowski’s complaint--under both the
domestic relations exception and the Rooker-Feldman doctrine--de novo. See Liranzo v. United
States, 690 F.3d 78, 84 (2d Cir. 2012). We may affirm the dismissal on either ground relied on by
the district court, but we are also “free to affirm on any ground that finds support in the record.”
Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 160 n.6 (2d Cir. 2017) (quoting Headley v.
Tilghman, 53 F.3d 472, 476 (2d Cir. 1995)).


                                                 2
        We affirm the dismissal of Bukowski’s complaint on the ground that federal-court
abstention is required under Younger v. Harris, 401 U.S. 37 (1971), insofar as Bukowski seeks
declaratory or injunctive relief that would interfere with a “[s]tate court’s ability to perform its
judicial function in . . . [an ongoing] custody proceeding[].” Falco v. Justices of the Matrimonial
Parts of Supreme Court of Suffolk Cty., 805 F.3d 425, 428 (2d Cir. 2015), cert. denied sub nom.
Falco v. Justices of the Matrimonial Parts of the Supreme Court of Suffolk Cty., 136 S. Ct. 2469
(2016).

        To the extent that Bukowski also seeks monetary damages, we decline to stay her federal
suit pending resolution of the state proceeding because Bukowski’s claims for damages plainly
fail. See Kirschner v. Klemons, 225 F.3d 227, 238 (2d Cir. 2000). Bukowski failed to raise any
allegations against defendants Kathleen Turner and Dennis Brown. See Patterson v. Cnty. of
Oneida, 375 F.3d 206, 229 (2d Cir. 2004). Absolute immunity defeats the claims against Jeffrey
Tavel (CPS’s prosecutor), Jeffrey Spinner (the family court judge), Lori Towns (a CPS worker
who testified against Bukowski), and Joanne Merrihue (another CPS worker who testified). See
Cornejo v. Bell, 592 F.3d 121, 127—28 (2d Cir. 2010) (prosecutors); Bliven v. Hunt, 579 F.3d 204,
209 (2d Cir. 2009) (judges); Briscoe v. LaHue, 460 U.S. 325, 345 (1983) (witnesses). To the
extent that Bukowski attempts to state against any of those defendants a claim that is not barred by
absolute immunity, see Dory v. Ryan, 25 F.3d 81, 83 (2d Cir. 1994), she fails, see Zemesky v. City
of New York, 821 F.2d 148, 151 (2d Cir. 1987). Finally, the claims against Adam Saylor (the
father of Bukowski’s child), Philip Castrovinci (Saylor’s lawyer), and Mary Beth Daniels (the
child’s law guardian)--which Bukowski brought under § 1983--must be dismissed because none of
those defendants is a state actor, see Milan v. Wertheimer, 808 F.3d 961, 964 (2d Cir. 2015), and
Bukowski’s oblique reference to those private actors conspiring with CPS to deprive her of her
child is fatally conclusory or otherwise unsupported, see Ciambriello v. Cnty. of Nassau, 292 F.3d
307, 324 (2d Cir. 2002). Bukowski’s complaint was properly dismissed.

        2. We review de novo the district court’s decision to deny Bukowski leave to amend on the
ground that amendment would be futile. See Smith v. Hogan, 794 F.3d 249, 253 (2d Cir. 2015).
Notwithstanding the solicitude accorded to pro se plaintiffs, the court’s decision was proper
because the complaint, read liberally, “suggests that [Bukowski lacks] a claim” rather than merely
“that she has inadequately or inartfully pleaded.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
2000).

       We have considered all of Bukowski’s remaining arguments and find them to be without
merit. Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court




                                                 3